United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
DEPARTMENT OF VETERANS AFFFAIRS,
RESOURCE CENTER, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John Fu, Esq., for the appellant
No appearance, for the Director

Docket No. 11-498
Issued: December 8, 2011

Oral Argument July 12, 2011

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 22, 2010 appellant, through counsel, timely filed an appeal from a June 29,
2010 decision of the Office of Workers’ Compensation Programs (OWCP) that denied his
request for reconsideration as untimely filed and not establishing clear evidence of error.
Because more than one year has elapsed between the issuance of the last merit decision on
February 5, 2008 and the filing of this appeal on December 22, 2010, the Board lacks jurisdiction
to review the merits of this case.1 Pursuant to the Federal Employees’ Compensation Act2
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit issue
in this case.

1

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal. See 20 C.F.R. § 501.3(d)(2). An appeal of a final adverse OWCP decision issued on or after November 19,
2008 must be filed within 180 days of the decision. See 20 C.F.R. § 501.3(e).
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for further
review of his claim on the grounds that his request was untimely filed and failed to demonstrate
clear evidence of error.
On appeal appellant, through his attorney, argued that he was not late in filing his
reconsideration request; that OWCP erred in not processing appellant’s reconsideration request;
and (3) that appellant has a substantive right to benefits because he submitted evidence that
showed the nexus between his cancer or emotional condition and the hostile treatment he
received at work.
FACTUAL HISTORY
On October 31, 2006 appellant, then a 59-year-old readjustment counseling therapist,
filed an occupational disease claim alleging that as a result of the continuous hostile employment
environment caused by stressful interactions with his supervisor, he contracted prostate cancer,
now in remission. In support of his claim, he submitted an October 25, 2006 report by Dr. Jay H.
Lee, a Board-certified internist, wherein he diagnosed appellant with work stress. Appellant also
submitted reports dated October 31 and November 13, 2006 by Dr. John C. Norton, a physician
Board-certified in occupational medicine, wherein he diagnosed acute work stress disorder and
acute cervical myofascial strain and trapezius muscle strain. He also submitted notes from the
emergency department at Kaiser Permanente dated April 9, 2002.
By decision dated May 2, 2007, OWCP denied appellant’s claim as the evidence did not
establish that he sustained cancer or an emotional condition in the performance of his regular or
specially assigned duties as a federal employee or that he was discriminated or retaliated against,
abused or harassed as alleged. On May 12, 2007 appellant requested a telephonic hearing. By
decision dated February 5, 2008, the hearing representative affirmed but modified OWCP’s
decision to reflect that, whereas appellant had established compensable factors of employment,
denial was based upon lack of causal relationship rather than performance of duty. On May 18,
2008 appellant requested reconsideration. OWCP denied appellant’s request for reconsideration
was denied without merit review on June 10, 2008.
On June 5, 2009 appellant, through his attorney, submitted a document entitled
“Claimant’s Resubmission of his February 2009 Request for Reconsideration.” (Emphasis in
the original.) In this pleading, counsel contended that he filed a request for reconsideration with
new medical records showing the nexus between appellant’s injuries and the stress he
experienced at work on February 2, 2009, but that, as nothing had been received from OWCP, he
was “resubmitting” his reconsideration request. With this request, he resubmitted Dr. Norton’s
reports of October 31 and November 13, 2006, Dr. Lee’s report of October 25, 2006 and medical
records from Kaiser Permanente’s Emergency Department.
By decision dated June 29, 2010, OWCP denied appellant’s request for reconsideration,
finding that it was not timely filed and did not demonstrate clear evidence of error.

2

LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant must file an application for review within one year of the date of that decision.3 The
Board has found that the imposition of the one-year limitation does not constitute an abuse of the
discretionary authority granted OWCP under section 8128(a) of FECA.4
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, OWCP must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.5 Its regulations and procedure provide that OWCP will reopen a claimant’s
case for merit review, notwithstanding the one-year filing limitation set forth in 20 C.F.R.
§ 10.607(a), if the claimant’s application for review shows clear evidence of error on the part of
OWCP.6
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.7 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.8 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.11 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient

3

20 C.F.R. § 10.607(a).

4

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

5

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

6

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). OWCP procedure further provides the term clear evidence of error is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that OWCP made an
error (for example, proof that a schedule award was miscalculated). Evidence such as a detailed, well-rationalized
medical report which, if submitted before the denial was issued, would have created a conflict in medical opinion
requiring further development, is not clear evidence of error. Id. at Chapter 2.1602.3c.
7

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

8

See Leona N. Travis, 43 ECAB 227, 240 (1991).

9

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

10

See Leona D. Travis, supra note 8.

11

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

3

probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of OWCP’s decision.12
ANALYSIS
The Board finds that as more than one year had elapsed from the date of issuance of the
last merit decision in this case, i.e., the February 5, 2008 decision denying appellant’s claim,
appellant’s request for reconsideration filed on June 5, 2009 was not timely filed. Although
appellant’s attorney contends that he filed a request for reconsideration on February 2, 2009,
there is no evidence in the record of this filing. Appellant has not submitted any official record
showing that he timely filed his request for reconsideration on February 2, 2009 such as a receipt
for certified mail nor any affidavit indicating a timely filing. There is no copy of a February 2,
2009 filing in the record, only the document labeled “Claimant’s Resubmission of his
February 2009 Request for Reconsideration.” As there is nothing in the record suggesting a
timely request for reconsideration of the February 5, 2008 decision, OWCP properly found that
the claim was not timely filed. Consequently, appellant must demonstrate clear evidence of error
by OWCP in denying his claim.13
In this case, appellant’s attorney alleged that he submitted new medical evidence on
reconsideration. The Board notes that with his reconsideration request counsel submitted
Dr. Norton’s reports of October 31 and November 13, 2006, Dr. Lee’s report of October 25,
2006 and medical records from Kaiser Permanente’s Emergency Department. However, all of
these documents had been in the record prior to the issuance of the May 2, 2007 merit decision
by OWCP and were previously considered. These reports are therefore cumulative and
duplicative in nature.14 Accordingly, these documents do not establish that OWCP erred in
denying appellant’s claim and are insufficient to establish clear evidence of error.15
To establish clear evidence of error, appellant must submit evidence or argument that is
positive, precise and explicit and must manifest on its face that OWCP committed an error.16
The term clear evidence of error is intended to represent a difficult standard.17 Appellant’s
request would have to establish on its face that OWCP’s denial of appellant’s claim was
erroneous. Therefore, the Board finds that appellant has not established clear evidence of error
in OWCP’s decision of June 29, 2010.

12

Leon D. Faidley, Jr., supra note 4.

13

20 C.F.R. § 10.607(b).

14

Evidence that repeats or duplicates evidence already in the case record has no evidentiary value and does not
constitute a basis for reopening a claim for merit review. Denis M. Dupor, 51 ECAB 482 (2000).
15

At oral argument, appellant’s attorney contended that the medical reports submitted by appellant were
sufficient to establish causal relationship as no evidence was submitted to counter these reports. As noted, the Board
does not have jurisdiction over the merits of this appeal.
16

B.W.¸ Docket No. 10-323 (issued September 2, 2010).

17

D.L., Docket No. 08-1057 (issued June 23, 2009).

4

CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
review of the merits of his claim on the grounds that his request was untimely filed and failed to
demonstrate clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 29, 2010 is affirmed.
Issued: December 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

